PER CURIAM.
Charles Adams appeals a final judgment awarding Sherry and James Smith $47,634.00 on their counterclaim, plus $11,237.50 in attorney’s fees and costs. As the final judgment is valid on its face and Appellant does not allege any error on the merits, we affirm without further elaboration. The issues Appellant seeks to raise can only be addressed by motion pursuant to Florida Rule of Civil Procedure 1.540. We do not have jurisdiction to consider Appellant’s rule 1.540 arguments in this appeal from the final judgment.
AFFIRMED.
SAWAYA, LAWSON and WALLIS, JJ., concur.